DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 8, 11, and 15 have been amended.
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statements dated January 7, 2021, January 25, 2021, and October 12, 2021, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. Copies of the PTOL-1449s initialed and dated by the Examiner is attached to the instant office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “The Compute Architecture of Intel® Processor Graphics Gen9” by Stephen Junkins (as disclosed by Applicant and . 
Regarding claim 1, Junkins discloses:
a graphics processing unit (GPU) to accelerate machine learning operations, the GPU comprising: a discrete graphics processor circuit including multiple general-purpose graphics compute units, the discrete graphics processor circuit including (Junkins discloses, at Figure 2, a GPU (Intel Core Processor with graphics component) that can be used for various types of acceleration, as shown, e.g., at § 6, pp. 17-19. As disclosed at Figure 2 and § 5, p. 4, the processor includes a graphics processor circuit (Intel Processor Graphics Gen 9), which includes multiple execution units (general purpose graphics compute units).);
an instruction cache to store a first instruction and a second instruction wherein the first instruction and the second instruction are single instructions (Junkins discloses, at § 5.4, p. 9, an instruction cache, which is to store first and second single instructions.); 
the first instruction includes four operands including two...source operands and a ... source operand, the first instruction is to cause the GPU to perform…an operation in response to the first instruction…(Junkins discloses, at § 5.3, p. 6, the GPU performs floating point computing, which involves performing operations in response to instructions. Junkins also discloses, at § 5.3.2 on page 7, an instruction having 4 operands, i.e., three source operands and a destination operand.);
the second instruction includes at least one integer operand, the second instruction is to cause the GPU to perform an integer operation in response to the second instruction, and the integer operation corresponds to an address calculation (Junkins discloses, at § 5.3, p. 6, the GPU performs integer computing, which discloses integer operands and integer operations. Junkins also discloses, at § 5.3.2, p. 7, the FPUs execute instructions that involve performing read and write operations, which discloses performing address calculations.); and 
a plurality of general-purpose graphics compute units having a single instruction, multiple thread (SIMT) architecture (Junkins discloses, at § 5.3, p. 6, execution units, interpreted as general-purpose graphics compute units having a simultaneous multi-threading (SMT) architecture. Junkins also discloses, at § 5.3.2, the execution unit includes SIMD FPUs. The combination of SMT and SIMD discloses a SIMT architecture.);
the plurality of general-purpose graphics compute units each including a first functional unit and a second functional unit (Junkins discloses, at § 5.3.2, p. 7, each EU includes two FPUs.), 
the first functional unit to execute a plurality of threads of the first instruction and the second functional unit is a scalar compute unit configured to execute a plurality of threads of the second instruction… (Junkins discloses, at § 5.3.1, p. 7, using the two FPUs to execute instructions in respective threads. The second FPU is a scalar FPU by virtue of executing integer operations.), 
wherein at least one general-purpose graphics compute unit is to dynamically configure a precision for the first functional unit to execute the…floating-point operation for the first instruction (Junkins discloses, at § 5.3.1, p. 7, issuing instructions to the FPUs based on workload. Issuing an instruction to an FPU is considered dynamically configuring the FPU to execute the operation for the thread of that instruction. As disclosed at § 5.3.2, p. 7, the floating point instructions can be configured as either 16-bit precision or 32-bit precision.).
Junkins does not explicitly disclose the aforementioned two source operands are 16-bit floating-point input operands and the third source operand is a 32-bit floating-point input operand, the aforementioned operation is a multi-dimensional mixed precision floating-point operation, and that the aforementioned threads of the second instruction (integer operation) are executed during execution of the threads of the first instruction (floating point operation).
However, in the same field of endeavor (e.g., mixed precision operations) Harris discloses:
Instructions including two 16-bit floating-point source operands and a 32-bit floating-point source operand (Harris discloses, at p. 7, an instruction with three floating point input operands and, at p. 6, that for matrix multiplication, input operands can be 16-bit floating points or 32-bit floating points. Harris also discloses, at p. 2, that it is known for instructions to perform multiplication on smaller vectors and accumulation using larger vectors. Together, these features disclose multiplying two 16-bit floating point source operands and accumulating the product into a 32 bit floating point, which is also a source operand.); and
(Harris discloses, at p. 6, performing mixed precision matrix multiplication.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Junkins’s graphics processing unit to include Harris’s mixed-precision operation because doing so enables increased throughput. See Harris, p. 5.
Also in the same field of endeavor (e.g., parallel data processing) Sprangle discloses:
performing integer operations and floating point operations concurrently (Sprangle discloses, at ¶ [0029], using the floating point execution units and the integer execution units concurrently.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Junkins’s graphics processing unit to include concurrent execution of floating point and integer operations, as taught by Sprangle, because more applications continue to take advantage of parallel processing capabilities of processors. See Sprangle, ¶ [0002]. That is, increasing parallelism is well-known to be advantageous in improving processor throughput, and enabling the floating point execution units and integer execution units to operate concurrently increases parallelism.

Regarding claim 2, Junkins, as modified, discloses the elements of claim 1, as discussed above. Junkins does not explicitly disclose wherein the multi-dimensional mixed precision floating-point operation is a two-dimensional matrix multiply operation and the multi-dimensional mixed precision floating-point operation is associated with a dot product operation 
However, in the same field of endeavor (e.g., mixed precision operations) Harris discloses:
wherein the multi-dimensional mixed precision floating-point operation is a two-dimensional matrix multiply operation and the multi-dimensional mixed precision floating-point operation is associated with a dot product operation (Harris discloses, at p. 6, performing mixed precision matrix multiplication, which discloses two-dimensional matrices and dot product operations.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Junkins’s graphics processing unit to include Harris’s mixed-precision operation because doing so enables increased throughput. See Harris, p. 5.

Regarding claim 3, Junkins, as modified, discloses the elements of claim 2, as discussed above. Junkins, as modified, also discloses:
wherein the at least one integer operand is a pointer to a memory location (Junkins discloses, at § 5.3.2, p. 7, the FPUs execute instructions that involve performing read and write operations, which discloses a memory address (pointer) as an operand. Junkins also discloses, at § 5.3.1, accessing pointers.).

Regarding claim 4, Junkins, as modified, discloses the elements of claim 3, as discussed above. Junkins does not explicitly disclose wherein to execute the multi-dimensional mixed precision floating-point operation includes to perform a multiply operation on the two 16-bit floating-point input operands and perform an add operation on a product of the multiply operation and the 32-bit floating-point input operand.
However, in the same field of endeavor (e.g., mixed precision operations) Harris discloses:
to execute the multi-dimensional mixed precision floating-point operation includes to perform a multiply operation on the two 16-bit floating-point source operands and perform an add operation on a product of the multiply operation and the 32-bit floating-point source operand (Harris discloses, at p. 6, performing mixed precision matrix multiplication, which discloses performing fused multiply add operations, as disclosed at p. 7. Harris also discloses, at p. 6, that the input operands can be 16-bit floating points or 32-bit floating points and, at p. 2, that it is known for instructions to perform multiplication on smaller vectors and accumulation using larger vectors. Together, these features disclose multiplying two 16-bit floating point input operands and accumulating the product into a 32 bit floating point, which is also an input operand.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Junkins’s graphics processing unit to include Harris’s mixed-precision operation because doing so enables increased throughput. See Harris, p. 5.

Regarding claim 5, Junkins, as modified, discloses the elements of claim 1, as discussed above. Junkins, as modified, also discloses:
a scheduler to schedule at least one thread of the first instruction and at least one thread of the second instruction to the at least one general- purpose graphics compute unit (Junkins discloses, at § 5.1, p. 5, round robin scheduling of threads and, at § 5.3, p. 6, that multiple threads are scheduled to the execution unit.),
wherein the at least one general-purpose graphics compute unit is to dynamically enable the second functional unit from an idle state to execute the at least one thread of the second instruction based on a computational requirement of a workload associated with the first instruction or the second instruction (Junkins discloses, at § 5.3.1, p. 7, threads are scheduled based on workload. Assigning the first thread to an FPU, e.g., at startup, encompasses dynamically enabling the FPU to execute a thread based on workload.).

Regarding claim 6, Junkins, as modified, discloses the elements of claim 5, as discussed above. Junkins, as modified, also discloses:
the scheduler to independently schedule multiple threads of each of the first instruction and the second instruction (Junkins discloses, at § 5.3.1, p. 7, each execution unit executes (simultaneously) multiple different instructions, and that multiple execution units execute the same code, meaning multiple threads for each instruction are independently scheduled.).

Regarding claim 7, Junkins, as modified, discloses the elements of claim 6, as discussed above. Junkins, as modified, also discloses:
wherein threads of the first instruction and the second instruction have independent thread state (Junkins discloses, at § 5.3.1, p. 7, each thread has its own state.).

Regarding claim 8, Junkins discloses:
a data processing system comprising: …a discrete graphics processing unit (GPU) to accelerate machine learning operations, the GPU including (Junkins discloses, at § 5, p. 4, Intel Processor Graphics Gen 9, which can be used for various types of acceleration, as shown, e.g., at § 6, pp. 17-19.);
an instruction cache to store a first instruction and a second instruction, wherein the first instruction and the second instruction are single instructions (Junkins discloses, at § 5.4, p. 9, an instruction cache, which involves storing first and second single instructions.); 
the first instruction includes four operands including two...source operands and a ... source operand, the first instruction is to cause the GPU to perform…an operation in response to the first instruction…(Junkins discloses, at § 5.3, p. 6, the GPU performs floating point computing, which involves performing operations in response to instructions. Junkins also discloses, at § 5.3.2 on page 7, an instruction having 4 operands, i.e., three source operands and a destination operand.);
the second instruction includes at least one integer operand, the second instruction is to cause the GPU to perform an integer operation in response to the second instruction, and the integer operation corresponds to an address calculation (Junkins discloses, at § 5.3, p. 6, the GPU performs integer computing, which discloses integer operands and integer operations. Junkins also discloses, at § 5.3.2, p. 7, the FPUs execute instructions that involve performing read and write operations, which discloses performing address calculations.); and 
a plurality of general-purpose graphics compute units included within the GPU, the plurality of general-purpose graphics compute units having a single instruction, multiple thread (SIMT) architecture (Junkins discloses, at § 5.3, p. 6, multiple execution units, interpreted as general-purpose graphics compute units, having a simultaneous multi-threading (SMT) architecture. Junkins also discloses, at § 5.3.2, the execution units each include SIMD FPUs. The combination of SMT and SIMD discloses a SIMT architecture.);
the plurality of general-purpose graphics compute units each including a first functional unit and a second functional unit (Junkins discloses, at § 5.3.2, p. 7, each EU includes two FPUs.), 
the first functional unit to execute a plurality of threads of the first instruction and the second functional unit is a scalar compute unit configured to execute a plurality of threads of the second (Junkins discloses, at § 5.3.1, p. 7, using the two FPUs to execute instructions in respective threads. The second FPU is a scalar FPU by virtue of executing integer operations.), 
wherein at least one general-purpose graphics compute unit is to dynamically configure a precision for the first functional unit to execute the…floating-point operation for the thread of the first instruction (Junkins discloses, at § 5.3.1, p. 7,issuing instructions to the FPUs based on workload. Issuing an instruction to an FPU is considered dynamically configuring the FPU to execute the operation for the thread of that instruction. As disclosed at § 5.3.2, p. 7, the floating point instructions can be configured as either 16-bit precision or 32-bit precision.); and 
a memory communicatively coupled with the graphics processing unit (Junkins discloses, at § 4.3, p. 4, memory coupled to the GPU.).
Junkins does not explicitly disclose an add-in card coupled with a system interface of the data processing system, the aforementioned two source operands are 16-bit floating-point input operands and the third source operand is a 32-bit floating-point input operand, the aforementioned operation is a multi-dimensional mixed precision floating-point operation, and that the aforementioned threads of the second instruction (integer operation) are executed during execution of the threads of the first instruction (floating point operation).
However, in the same field of endeavor (e.g., mixed precision operations) Harris discloses:
an instruction including two 16-bit floating-point source operands and a 32-bit floating-point source operand (Harris discloses, at p. 7, an instruction with three floating point source operands and, at p. 6, that for matrix multiplication, source operands can be 16-bit floating points or 32-bit floating points. Harris also discloses, at p. 2, that it is known for instructions to perform multiplication on smaller vectors and accumulation using larger vectors. Together, these features disclose multiplying two 16-bit floating point source operands and accumulating the product into a 32 bit floating point, which is also a source operand.); and
the aforementioned operation is a multi-dimensional mixed precision floating-point operation (Harris discloses, at p. 6, performing mixed precision matrix multiplication.).
See Harris, p. 5.
Also in the same field of endeavor (e.g., parallel data processing) Sprangle discloses:
a card (Sprangle discloses, at ¶ [0020], it is known to use cards in GPU systems.); and
performing integer operations and floating point operations concurrently (Sprangle discloses, at ¶ [0029], using the floating point execution units and the integer execution units concurrently.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Junkins’s graphics processing unit to include concurrent execution of floating point and integer operations, as taught by Sprangle, because more applications continue to take advantage of parallel processing capabilities of processors. See Sprangle, ¶ [0002]. That is, increasing parallelism is well-known to be advantageous in improving processor throughput, and enabling the floating point execution units and integer execution units to operate concurrently increases parallelism.

Regarding claim 9, Junkins, as modified, discloses the elements of claim 8, as discussed above. Junkins does not explicitly disclose wherein the multi-dimensional mixed precision floating-point operation is a two- dimensional matrix multiply operation, the first instruction is a single instruction, the GPU is to perform the multi-dimensional mixed precision floating- point operation in response to the single instruction, and the multi-dimensional mixed precision floating-point operation is associated with a dot product operation.
However, in the same field of endeavor (e.g., mixed precision operations) Harris discloses:
the multi-dimensional mixed precision floating-point operation is a two- dimensional matrix multiply operation, the first instruction is a single instruction, the GPU is to perform the multi-dimensional mixed precision floating- point operation in response to the single instruction, and the multi-dimensional mixed precision floating-point operation is associated with a dot product operation (Harris discloses, at p. 6, an instruction for performing mixed precision matrix multiplication, which discloses two-dimensional matrices and dot product operations.).
See Harris, p. 5.

Regarding claim 10, Junkins, as modified, discloses the elements of claim 9, as discussed above. Junkins, as modified, also discloses:
wherein the at least one integer operand is a pointer to a memory location (Junkins discloses, at § 5.3.2, p. 7, the FPUs execute instructions that involve performing read and write operations, which discloses a memory address (pointer) as an operand. Junkins also discloses, at § 5.3.1, accessing pointers.).

Regarding claim 11, Junkins, as modified, discloses the elements of claim 10, as discussed above. Junkins does not explicitly disclose wherein to execute the multi-dimensional mixed precision floating-point operation includes to perform a multiply operation on the two 16-bit floating-point input operands and perform an add operation on a product of the multiply operation and the 32-bit floating-point input operand.
However, in the same field of endeavor (e.g., mixed precision operations) Harris discloses:
to execute the multi-dimensional mixed precision floating-point operation includes to perform a multiply operation on the two 16-bit floating-point input operands and perform an add operation on a product of the multiply operation and the 32-bit floating-point input operand (Harris discloses, at p. 6, performing mixed precision matrix multiplication, which discloses performing fused multiply add operations, as disclosed at p. 7. Harris also discloses, at p. 6, that the input operands can be 16-bit floating points or 32-bit floating points and, at p. 2, that it is known for instructions to perform multiplication on smaller vectors and accumulation using larger vectors. Together, these features disclose multiplying two 16-bit floating point input operands and accumulating the product into a 32 bit floating point, which is also an input operand.).
See Harris, p. 5.

Regarding claim 12, Junkins, as modified, discloses the elements of claim 8, as discussed above. Junkins, as modified, also discloses:
a scheduler to schedule at least one thread of the first instruction and at least one thread of the second instruction to the at least one general- purpose graphics compute unit (Junkins discloses, at § 5.1, p. 5, round robin scheduling of threads and, at § 5.3, p. 6, that multiple threads are scheduled to the execution unit.),
wherein the at least one general-purpose graphics compute unit is to dynamically enable the second functional unit from an idle state to execute the at least one thread of the second instruction based on a computational requirement of a workload associated with the first instruction or the second instruction (Junkins discloses, at § 5.3.1, p. 7, threads are scheduled based on workload. Assigning the first thread to an FPU, e.g., at startup, encompasses dynamically enabling the FPU to execute a thread based on workload.).

Regarding claim 13, Junkins, as modified, discloses the elements of claim 12, as discussed above. Junkins, as modified, also discloses:
the scheduler to independently schedule multiple threads of each of the first instruction and the second instruction (Junkins discloses, at § 5.3.1, p. 7, each execution unit executes (simultaneously) multiple different instructions, and that multiple execution units execute the same code, meaning multiple threads for each instruction are independently scheduled.).

Regarding claim 14, Junkins, as modified, discloses the elements of claim 13, as discussed above. Junkins, as modified, also discloses:
wherein threads of the first instruction and the second instruction have independent thread state (Junkins discloses, at § 5.3.1, p. 7, each thread has its own state.).

Regarding claim 15, Junkins discloses:
a method of accelerating a machine-learning operation, the method comprising: decoding a first instruction and a second instruction on a graphics processing unit (GPU), the GPU having a discrete graphics processor circuit having a single instruction, multiple thread (SIMT) architecture and a plurality of scalar SIMT multiprocessors, wherein the first instruction and the second instruction are single instructions, the first instruction includes four operands including two...source operands and a ... source operand and the second instruction includes at least one integer operand (Junkins discloses, at § 5, p. 4, Intel Processor Graphics Gen 9, which can be used for various types of acceleration, as shown, e.g., at § 6, pp. 17-19. Junkins discloses, at § 5.3, p. 6, executing single instructions, which involves decoding the instructions using an execution unit of a plurality of execution units having a simultaneous multi-threading (SMT) architecture. Junkins also discloses, at § 5.3.2, the execution unit includes SIMD FPUs, which are scalar by virtue of executing integer operations. The combination of SMT and SIMD discloses a SIMT architecture. Junkins also discloses, at § 5.3.2 on page 7, an instruction having 4 operands, i.e., three source operands and a destination operand. Junkins discloses, at § 5.3, p. 6, the GPU performs integer computing, which discloses integer operands and integer operations.); and 
…executing a thread of the first instruction and a thread of the second instruction on a first multiprocessor of the plurality of scalar SIMT multiprocessors of the GPU (Junkins discloses, at § 5.3.1, p. 7, using the two FPUs to execute instructions in respective threads.); 
wherein executing the thread of the first instruction includes performing…an operation…(Junkins discloses, at § 5.3, p. 6, floating point computing, which involves floating point operations);
wherein executing the thread of the first instruction includes dynamically configuring a precision for the first functional unit to execute the…floating-point operation (Junkins discloses, at § 5.3.1, p. 7,issuing instructions to the FPUs (functional units) based on workload. Issuing an instruction to an FPU for execution is considered dynamically configuring the FPU to execute the operation for the thread of that instruction. As disclosed at § 5.3.2, p. 7, the floating point instructions can be configured as either 16-bit precision or 32-bit precision.).
(Junkins discloses, at § 5.3.2, p. 7, FPUs configured to perform integer computing, which involves integer operations. Junkins also discloses, at § 5.3.2, p. 7, the FPUs execute instructions that involve performing read and write operations, which discloses performing address calculations); and 
Junkins does not explicitly disclose that the aforementioned two source operands are 16-bit floating-point operands and the third source operand is a 32-bit floating-point operand, the aforementioned operation includes a multi-dimensional mixed precision floating-point operation, that the aforementioned thread of the second instruction (integer operation) is simultaneously executed with the thread of the first instruction (floating point operation), and executing the multi-dimensional mixed precision floating-point operation includes performing a multiply operation on the two 16-bit floating-point source operands and performing an add operation on a product of the multiply operation and the 32-bit floating-point source operand.
However, in the same field of endeavor (e.g., mixed precision operations) Harris discloses:
instructions including two 16-bit floating-point source operands and a 32-bit floating-point source operand (Harris discloses, at p. 7, an instruction with three floating point input operands and, at p. 6, that for matrix multiplication, input operands can be 16-bit floating points or 32-bit floating points. Harris also discloses, at p. 2, that it is known for instructions to perform multiplication on smaller vectors and accumulation using larger vectors. Together, these features disclose multiplying two 16-bit floating point source operands and accumulating the product into a 32 bit floating point, which is also a source operand.); and
the aforementioned operation is a multi-dimensional mixed precision floating-point operation (Harris discloses, at p. 6, performing mixed precision matrix multiplication.); and
executing the multi-dimensional mixed precision floating-point operation includes performing a multiply operation on the two or more 16-bit floating-point operands and performing an add operation on a product of the multiply operation and the 32-bit floating-point operand (Harris discloses, at p. 6, performing mixed precision matrix multiplication, which discloses performing fused multiply add operations, as disclosed at p. 7.).
See Harris, p. 5.
Also in the same field of endeavor (e.g., parallel data processing) Sprangle discloses:
performing integer operations and floating point operations simultaneously (Sprangle discloses, at ¶ [0029], using the floating point execution units and the integer execution units concurrently.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Junkins’s graphics processing unit to include concurrent execution of floating point and integer operations, as taught by Sprangle, because more applications continue to take advantage of parallel processing capabilities of processors. See Sprangle, ¶ [0002]. That is, increasing parallelism is well-known to be advantageous in improving processor throughput, and enabling the floating point execution units and integer execution units to operate concurrently increases parallelism.

Regarding claim 16, Junkins, as modified, discloses the elements of claim 15, as discussed above. Junkins does not explicitly disclose wherein the multi-dimensional mixed precision floating-point operation is a two- dimensional matrix multiply operation, the first instruction is a single instruction, the GPU is to perform the multi-dimensional mixed precision floating- point operation in response to the single instruction, and the multi-dimensional mixed precision floating-point operation is associated with a dot product operation.
However, in the same field of endeavor (e.g., mixed precision operations) Harris discloses:
the multi-dimensional mixed precision floating-point operation is a two- dimensional matrix multiply operation, the first instruction is a single instruction, the GPU is to perform the multi-dimensional mixed precision floating- point operation in response to the single instruction, and the multi-dimensional mixed precision floating-point operation is associated with a dot product operation (Harris discloses, at p. 6, an instruction for performing mixed precision matrix multiplication, which discloses two-dimensional matrices and dot product operations.).
See Harris, p. 5.

Regarding claim 17, Junkins, as modified, discloses the elements of claim 16, as discussed above. Junkins, as modified, also discloses:
wherein the at least one integer operand is a pointer to a memory location (Junkins discloses, at § 5.3.2, p. 7, the FPUs execute instructions that involve performing read and write operations, which discloses a memory address (pointer) as an operand. Junkins also discloses, at § 5.3.1, accessing pointers.).

Regarding claim 18, Junkins, as modified, discloses the elements of claim 17, as discussed above. Junkins, as modified, also discloses:
wherein the integer operand is a 32-bit operand (Junkins discloses, at § 5.3.2, p. 7, 32-bit integer operations, which discloses the 32-bit integer operand.).

Regarding claim 19, Junkins, as modified, discloses the elements of claim 15, as discussed above. Junkins, as modified, also discloses:
scheduling at least one thread of the first instruction and at least one thread of the second instruction via a scheduler within the GPU (Junkins discloses, at § 5.1, p. 5, round robin scheduling of threads and, at § 5.3, p. 6, that multiple threads are scheduled to the execution unit.); and
dynamically enabling the second functional unit from an idle state to execute the at least one thread of the second instruction based on a computational requirement of a workload associated with the first instruction or the second instruction (Junkins discloses, at § 5.3.1, p. 7, threads are scheduled based on workload. Assigning the first thread to an FPU, e.g., at startup, encompasses dynamically enabling the FPU to execute a thread based on workload.).

Regarding claim 20, Junkins, as modified, discloses the elements of claim 19, as discussed above. Junkins, as modified, also discloses:
independently scheduling multiple threads of each of the first instruction and the second instruction, the threads of each instruction of the first instruction and the second instruction having independent thread state (Junkins discloses, at § 5.3.1, p. 7, each execution unit executes (simultaneously) multiple different instructions, and that multiple execution units execute the same code, meaning multiple threads for each instruction are independently scheduled. Junkins also discloses, at § 5.3.1, p. 7, each thread has its own state.).

Response to Arguments
On pages 8-9 of the response filed October 12, 2021 (“response”), the Applicant argues, “Support for the above amendment is found, for example, in par. 193 of the specification. The cited combination of references cannot be reasonably combined to teach each and every element of claim 1 as currently amended. For example, Harris is cited as teaching an instruction with three 16-bit floating point operands and that for matrix multiplication, input can be 16-bit floating point with output being 32-bit floating point. However, Harris does not teach that the first instruction includes four operands including two 16-bit floating-point source operands, as well as a 32-bit floating point source operand.”
Though fully considered, the Examiner respectfully disagrees. As an initial matter, ¶ [0193] discloses “multiple operands” but does not explicitly recite four operands. However, instructions having four operands are shown, e.g., at Figure 27, so the amendment is supported. 
As cited above, Junkins explicitly discloses an instruction with four operands, including three source operands and a destination operand. See Junkins, § 5.3.2. Therefore, the newly added features are disclosed by the cited references. 

On pages 9-10 of the response the Applicant argues, the combination of cited references fails to teach or suggest, "wherein the multi-dimensional mixed precision floating-point operation is a two- dimensional matrix multiply operation and the multi-dimensional mixed precision floating-point operation is associated with a dot product operation." Harris is cited for these limitations. However Harris cannot be 
Though fully considered, the Examiner respectfully disagrees. Harris explicitly discloses, e.g., at page 2, “instructions that can perform integer dot products on 2- and 4-element 8-bit vectors, with accumulation into a 32-bit integer.” This discloses a single instruction to perform multidimensional mixed precision operations. While those particular instructions, e.g., dp2a and dp4a, are described as operating on char and int data types, Harris also explicitly discloses mixed precision floating point throughout. When these elements are coupled with Junkins’s disclosure of floating point MAD instructions having the claimed instruction format, all elements of the claims are disclosed.   

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20160092239 by Maiyuran discloses an instruction with four operands, including three source operands.
US 20140089371 by Denechin discloses a mixed precision FP instruction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWN DOMAN/Primary Examiner, Art Unit 2183